DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 - 17 are pending in the application.
Claims 18 – 20 are withdrawn.
Claims 1 and 9 are independent. 
This action is Final based on a new 35 U.S.C. §103 prior art reference that was necessitated by the applicant’s amendment; see MPEP §706.07(a).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rubino JR. (US PG Publication 20120040314), hereinafter “Rubino,” in view of Pettersson et al. (US PG Publication 20120219699), hereinafter “Pettersson,” further in view of Thoranaghatte (US PG Publication 20160000518) hereinafter “Thoranaghatte.”

Regarding claim 1,
a computer-implemented method (Par. 0009: “body ornamentation design, customization and management system is provided, including at least one computer, the at least one computer comprising software. The software includes a customer profile module, a tattoo design module, a tattoo stencil creation module, and, an administration module. Additional modules and equipment may be provided as described herein.”)  for generating wearable (tattoo) objects, the method comprising:
	computing a toolpath based on a design of a wearable object; [Rubino, FIG. 9 & Para. 60: “The present invention is the automated and/or semi-automated creation of a stencil 43 based on a customer's tattoo design and/or text selection. The system of the present invention can be configured to generate a tattoo stencil 43 for use by a tattoo artist. The software 11 of the Tattoo Stencil Creation Module 26 of the present invention is configured to detect and/or plot the outline and shading elements of a given tattoo design in order to create a usable tattoo stencil 43.” Wherein, it is interpreted that a toolpath (i.e. a traced / outlined two dimensional image) is computed based on a design (i.e. a customer’s design) of a wearable object (i.e. tattoo). Par. 0059: “In the tattoo field, once a tattoo design is selected, a tattoo stencil 43 is generally created or used to apply the design to a person's body. A tattoo stencil 43 is an outline of a tattoo design that is transferred to skin, and is then colored with tattoo ink. The stencil 43 acts as a guide for the tattoo artist. Some stencils are currently made by hand by the tattoo artist. Stencils may be created with thermal printers that print stencils 43 which can be transferred directly to the desired surface.”]
	But Rubino neither teaches generating a three-dimensional object nor first visual guidance based on the toolpath nor causing the first visual guidance to be projected onto the portion of the target or human body to indicate how to move the nozzle relative to the portion of the target to fabricate at least a first portion of the object. 
	However, Pettersson discloses: computing a toolpath based on a design of a three-dimensional object (Par. 0135: “…desired spattering data in 3D can build up a three dimensional spattering, in particular by multiple layers of spattering material 2, wherein the previous spattering can be seen as a new target surface 3 for the current final 3D product. The application of three dimensional structures as desired spattering data can in particular make use of the mentioned methods for curing the spattering material 2.”  Par. 0140: “Therein, not only the spattering device's position and orientation in space can be used as a basis for calculating the portions of the desired 3D spattering data still to be applied, but also the target object and the already applied parts of the desired spattering data can be observed, scanned or measured for determining the to be applied portion of the desired data and a preferred range of position and orientation of the device from which the application can be executed. Thereby the user can be guided to hold the spattering device in this preferred range of spatial coordinates and orientation for applying a certain portion of the 3D pattern. By an embodiment with a handheld approach, there is much more flexibility given than by the known, rigid, portal-based 3D-printers, while avoiding the costs of a complex robot arm guidance for enabling the same range of position and orientation flexibility as achievable by a lightweight handheld device as presented herein. The handheld concept also solves the problem of on sight construction or repair of 3D parts, which would often be advantageous but not possible with the big, inflexible and rigid prior art machinery for 3D printing tasks.”  Par. 0096: “The computation unit can‐‐based on the desired spattering data‐‐determine an optimized path and procedure for the present spattering task, which can be used for guiding the operator to generate the desired pattern on the surface. The planning can also help to apply multiple layers of paint subsequently. Thereby the aspects and parameters relating to the surface condition or paint type such as colour, viscosity, kind, drying/curing time, etc. can be included in the optimisation process as well.”  Par. 0101: “the spattering device can be equipped with some simple symbol lamps for indicating the desired direction of movement to the operator. The desired movement can also be indicated by symbols on a display. To guide the operator, for example also the present deviation from the desired path can be indicated to ease keeping the spattering device inside a range of the desired spattering area in which the device is capable of automatically correcting or compensating the deviations.”  See also Par. 0100, 0137, 0142, and 0199.) 
	generating first visual guidance based on the toolpath, causing the first visual guidance to be projected onto the portion of the human body to indicate how to move the nozzle relative to the portion of the human body to fabricate at least a first portion of the wearable object (Par. 0190: “The spattering device 9 can comprise an indication means for user guidance, which assists the user in following a desired path and/or to guide the spattering device 9 to areas which still need to be spattered. Such guidance can be achieved by optical, acoustic or haptic means. For example, a desired direction indication by LEDs or by symbols on a screen which point to the desired direction. It is also possible to display more advanced, e.g. 3D guidance information and numerical values on an electronic display or to project guiding lines, shapes, symbols or indications directly onto the target surface 3 to be spattered. Also, an acoustic indication by voice commands or beeps can be used. Those indication means can be comprised in the HMI 26 mentioned above.” Par. 0199: “In FIG. 8 a similar setup is shown, but therein a handheld spattering device 9 is used, which is spatially referenced by the spatial referencing unit 30 by the thereto attached visual feature 33B in form of a LED arrangement with known geometry. The spatial referencing unit also evaluates visible features 33A of the car 26, for example the contours 33A of the door. The thereby established position and orientation reference is used by the computation unit to control the nozzle means in such a way, that the desired spattering data is applied to the target location at the door. To achieve such, the operator of the spattering device can be guided to follow an optimized path as described above.” See also Par. 0100, 0137, 0142, 0152, 0181, 0199, 0201 See figures, esp. figures 8 – 12.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a computed path directed for providing the direction to inscribe a wearable object of a human body as in Rubino with providing a projected visual guidance onto a target device which gives the user guidance to apply a spattering material to create a 3D object onto the target as in Pettersson in order to configured to create a spatial referencing means which is simple and easy to operate by the user that applies spattering to create the three-dimensional object on the target device. (Par. 0032 and 0033) 
	Pettersson does not teach a human body for the 3D object and Rubino and Pettersson does not teach generating visual guidance based on a second configuration associated with a portion of a human body. 
	However, Thoranaghatte discloses: 
	generating visual guidance based on a first configuration associated with a nozzle, and a second configuration associated with a portion of a human body; [Thoranaghatte, FIG. 2, FIG. 5, Para. 80, Para. 92, Para. 96 & Para. 107 “The tip of the pointer 131 is displayed as a marker 109 on the monitor 102 over the axial 103, sagittal 104 coronal 105 views of the preoperative image data. In FIG. 2, the object is pointer 131.  However, the object can be anything else moving relative to the body. Meshes of the relevant surfaces from the surgical field are generated along with their relative position [See FIG. 5; item 812]. The surface segment tracker 208 is configured to track the plurality of points of the body and the plurality of points of the object in the surface-mesh received from the 3D surface-mesh generator 122, 123. Since the tracking is reduced to the two sets of points or to the two sets of segment regions around those points, the tracking can be performed efficiently in real-time.” Wherein, it is interpreted that a visual guidance (i.e. on the display 102) is generated based on a mesh indicating the relative positon (i.e. first configuration) associated with a nozzle/pointer (i.e. an object moving relative to the body) and a second mesh indicating the relative position (i.e. second configuration) associated with a portion of a human body. See also Par. 0064, 0078, 0106, 0112, 0123, 0124, 0131, and 0133] 
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a computed path directed for providing the direction to inscribe a wearable object of a human body as in Rubino with providing a projected visual guidance onto a target device which gives the user guidance to apply a spattering material to create a 3D object onto the target as in Pettersson with creating a second tracking that positions an optical marker on a body or face of a person that can be followed as in Thoranaghatte in order to create wearable objects, while updating a display to show the real time location of the nozzle tip so that a person receiving the tattoo (or the target to attain a 3D object) may understand the relation of the tool relative to the body by viewing the display [Thoranaghatte, Para. 0094] 

Regarding claim 9, it is directed to a non-transitory readable medium to implement the method of steps set forth in claim 1.  Rubino, Pettersson, and Thoranaghatte teach the claimed method in claim 1.  Therefore, Rubino, Pettersson, and Thoranaghatte teach non-transitory readable medium, to implement the method of steps, in claim 9. Rubino also teaches the additional element of one or more non-transitory computer-readable media including instructions that, when executed by one or more processors, cause the one or more processors to generate wearable objects… [Rubino, FIG. 29 & Para. 84] “A representative computer 12 of the system 10 is shown in FIG. 29, and the software, and all necessary modules, files and/or databases of the system are represented as 100.” Wherein, it is interpreted that non-transitory computer readable media (100) includes instructions (i.e. software) that when executed by one or more processors (55) cause the processors to generate wearable objects (i.e. tattoos).]  Pettersson teaches the portion of a three-dimensional object. 

In regards to claim 16, the combination of Rubino, Pettersson and Thoranaghatte disclose the limitations of claim 9 as outlined above: 
The combination further discloses: 
further comprising determining the first configuration based on tracking data that is associated with the nozzle, and determining the second configuration based on tracking data that is associated with the portion of the human body. [Thoranaghatte, FIG. 2, FIG. 5, Para. 80, Para. 92, Para. 96 & Para. 107: “The tip of the pointer 131 is displayed as a marker 109 on the monitor 102 over the axial 103, sagittal 104 coronal 105 views of the preoperative image data. In FIG. 2, the object is pointer 131.  However, the object can be anything else moving relative to the body. Meshes of the relevant surfaces from the surgical field are generated along with their relative position [See FIG. 5; item 812]. The surface segment tracker 208 is configured to track the plurality of points of the body and the plurality of points of the object in the surface-mesh received from the 3D surface-mesh generator 122, 123. Since the tracking is reduced to the two sets of points or to the two sets of segment regions around those points, the tracking can be performed efficiently in real-time.” Wherein, it is interpreted that a visual guidance (i.e. on the display 102) is generated based on a mesh indicating the relative positon (i.e. first configuration) associated with an object/pointer (i.e. an object moving relative to the body) and a second mesh indicating the relative position (i.e. second configuration) associated with a portion of a human body.]

In regards to claim 17, the combination of Rubino, Pettersson and Thoranaghatte disclose the limitations of claim 16 as outlined above: 
The combination further discloses: 
wherein the tracking data that is associated with the nozzle and the tracking data that is associated with the portion of the human body are received from a motion tracking system that includes one or more cameras. [Thoranaghatte, FIG. 2 & Para. 82-83: “The 3D surface-mesh generator 122, 123 is configured to measure the three-dimensional surface of any object or body within the field of view of the 3D surface-mesh generator 122, 123 in real-time. The video camera 124 measures image data over time.” Wherein, it is interpreted that the tracking data (i.e. mesh) that is associated with the pointer 131 (i.e. an object moving relative to the body) and the tracking data that is associated with the human body (i.e. patient 110) are received from a motion tracking system (121) that includes a camera (124). Examiner’s Note – Pettersson also teaches one or more cameras (item 31).] 


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rubino in view of Pettersson further in view of Thoranaghatte in further view of Myles (US PG Publication 20040264640), hereinafter “Myles.”

In regards to claim 2, the combination of Rubino, Pettersson, and Thoranaghatte disclose the limitations of claim 1 as outlined above: 
The combination further discloses: 
determining that the portion of the human body has moved to a third configuration; [[Thoranaghatte, FIG, 2, FIG. 4 & Para. 105] “The exact position of the 3D surface-mesh of the body in the 3D model of the body is determined on the basis of the 3D surface-mesh and the surface of the body of the 3D model of the body. In step 1.35, the topographically distinct regions are continuously tracked and coordinates are updated by repeating step 1.34 for subsequent frames of the 3D surface-mesh generator.” Wherein, it is interpreted that it can be determined that a human body (110) has moved to a new position (i.e. third configuration) and a mesh can be updated to reflect the new position.]
generating second visual guidance based on the first configuration, and the third configuration; [Thoranaghatte, FIG. 2, FIG. 5, Para. 80, Para. 92, Para. 96 & Para. 107] “The tip of the pointer 131 is displayed as a marker 109 on the monitor 102 over the axial 103, sagittal 104 coronal 105 views of the preoperative image data. In FIG. 2, the object is pointer 131.  However, the object can be anything else moving relative to the body. Meshes of the relevant surfaces from the surgical field are generated along with their relative position [See FIG. 5; item 812]. The surface segment tracker 208 is configured to track the plurality of points of the body and the plurality of points of the object in the surface-mesh received from the 3D surface-mesh generator 122, 123. Since the tracking is reduced to the two sets of points or to the two sets of segment regions around those points, the tracking can be performed efficiently in real-time.” Wherein, it is interpreted that a visual guidance (i.e. on the display 102) is generated based on a mesh indicating the relative positon (i.e. first configuration) associated with an object/pointer (i.e. an object moving relative to the body) and a second mesh indicating the relative position (i.e. second configuration) associated with a portion of a human body.] and
Myles, used in the previous office action, teaches the portion of 
generating second visual guidance based on the toolpath, [[Myles, FIG. 3, Para. 44 & Para. 48] “An outline of the treatment area is traced (e.g., contouring) on the digital image (e.g., two-dimensional image) of the patient on the display monitor 222. The traced image of the outline is superimposed or projected onto the patient. The outline is temporarily marked on the patient.” Wherein, it is interpreted that second visual guidance (i.e. an outline) is generated based on a toolpath (i.e. a traced two dimensional image)]
causing the second visual guidance to be displayed on the portion of the human body to indicate how to move the nozzle relative to the portion of the human body to fabricate at least a second portion of the wearable object. [[Myles, FIG. 3, Para. 0040, 0056, and 0044 & Para. 0048] “The traced image of the outline is superimposed or projected onto the patient.” The outline is marked on the patient. For example, ink may be used to trace tattoo reference marks of the outline images onto the patient. Wherein, it is interpreted that the first visual guidance (i.e. an outline) is projected onto a portion of the human body to indicate how to move the nozzle (i.e. a tip of an ink marking device & an item configured to trace the area to be selected) relative to the human body to fabricate (i.e. apply ink to skin) at least a second (i.e. new) portion (i.e. a portion) of the wearable object.] 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a computed path directed for providing the direction to inscribe a wearable object of a human body as in Rubino with providing a projected visual guidance onto a target device which gives the user guidance to apply a spattering material to create a 3D object onto the target as in Pettersson with creating a second tracking that positions an optical marker on a body or face of a person that can be followed as in Thoranaghatte with creating an adjustment to the digital image to displayed to fabricate a second portion of a wearable object as in Myles in order to have accurate positioning of a patient during radiation treatment to prevent damaging healthy tissue. (Par. 0044)

Regarding claim 10, it is dependent on claim 9 and is directed to a non-transitory readable medium to implement the method of steps set forth in claim 2.  Rubino, Pettersson, and Thoranaghatte teach the elements of claim 9 and Rubino, Pettersson, Thoranaghatte, and Myles teach the claimed method in claim 2.  Therefore, Rubino, Pettersson, Thoranaghatte, and Myles teach the non-transitory readable medium, to implement the method of steps, in claim 10.


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rubino in view of Pettersson in view of Thoranaghatte further in view of Arthur et al. US PG Publication 20160179064 (hereinafter Arthur):

In regards to claim 3, the combination of Rubino, Pettersson, and Thoranaghatte disclose the limitations of claim 1 as outlined above: 
While the combination further discloses:
computing a current fabrication location based on the first configuration and the second configuration; [[Thoranaghatte, FIG. 2, FIG. 5, Para. 80, Para. 92, Para. 96 & Para. 107] “The tip of the pointer 131 is displayed as a marker 109 on the monitor 102 over the axial 103, sagittal 104 coronal 105 views of the preoperative image data. In FIG. 2, the object is pointer 131.  However, the object can be anything else moving relative to the body. Meshes of the relevant surfaces from the surgical field are generated along with their relative position [See FIG. 5; item 812]. The surface segment tracker 208 is configured to track the plurality of points of the body and the plurality of points of the object in the surface-mesh received from the 3D surface-mesh generator 122, 123. Since the tracking is reduced to the two sets of points or to the two sets of segment regions around those points, the tracking can be performed efficiently in real-time.” Wherein, it is interpreted that a current location of the tip of the pointer (109) is displayed based on a mesh indicating the relative positon (i.e. first configuration) associated with an pointer (i.e. an object moving relative to the body) and a second mesh indicating the relative position (i.e. second configuration) associated with a portion of a human body.]
	But the combination is not generally concerned with generating image data that depicts an unfabricated portion of the wearable object based on the current fabrication location and the toolpath
	However, Arthur discloses: 
	generating image data that depicts an unfabricated portion of the wearable object based on the current fabrication location and the toolpath [[Arthur, FIG. 3 & Para. 33] “The current image status display area 308 may include an image area 310 that displays a visual representation of the current status of a work piece being fabricated. The image area 310 may display a current tool path of the AM apparatus that is executing a fabrication process, such as a two-dimensional layer of the work piece showing a path of a nozzle as it traverses a current fabrication layer. The image area 310 may also or instead show a simulated work piece, such as a rendering of a three-dimensional model depicting a current state of the completion of the work piece. A status area 312 may also be provided that shows current status information (for example, percentage completion, time until start, time until completion, and so forth) for the active resource.” Wherein, it is interpreted that image data (i.e. status display area 308) is generated that depicts a current status information (310) with data reflective of a unfabricated portion of the object (i.e. a rendering of a workpiece/object with fabricated and unfabricated portions is displayed) which is updated based on the current fabrication location and the remaining toolpath that the nozzle must traverse.]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a computed path directed for providing the direction to inscribe a wearable object of a human body as in Rubino with providing a projected visual guidance onto a target device which gives the user guidance to apply a spattering material to create a 3D object onto the target as in Pettersson with creating a second tracking that positions an optical marker on a body or face of a person that can be followed as in Thoranaghatte with using Arthur’s principles of generating image data that depicts an unfabricated portion of an object into the system for creating wearable objects and visual guidance as taught by the combination of Rubino, Pettersson and Thoranaghatte. This would result in a system, configured to create wearable objects, while the system gathers data to help object designers understand the effectiveness and any potential defects of the process [Arthur, Para. 6] 

Regarding claim 11, it is dependent on claim 9 and is directed to a non-transitory readable medium to implement the method of steps set forth in claim 3.  Rubino, Pettersson, and Thoranaghatte teach the elements of claim 9 and Rubino, Pettersson, Thoranaghatte, and Arthur teach the claimed method in claim 3.  Therefore, Rubino, Pettersson, Thoranaghatte, and Arthur teach the non-transitory readable medium, to implement the method of steps, in claim 11.

Claims 4 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rubino in view of Pettersson in view of Thoranaghatte further in view of Bettenga US PG Publication 20120323247 (hereinafter Bettenga): 

In regards to claim 4, the combination of Rubino, Pettersson, and Thoranaghatte disclose the limitations of claim 1 as outlined above: 
While the combination further discloses:
	computing a current fabrication location based on the first configuration and the second configuration; [Thoranaghatte, FIG. 2, FIG. 5, Para. 80, Para. 92, Para. 96 & Para. 107] “The tip of the pointer 131 is displayed as a marker 109 on the monitor 102 over the axial 103, sagittal 104 coronal 105 views of the preoperative image data. In FIG. 2, the object is pointer 131.  However, the object can be anything else moving relative to the body. Meshes of the relevant surfaces from the surgical field are generated along with their relative position [See FIG. 5; item 812]. The surface segment tracker 208 is configured to track the plurality of points of the body and the plurality of points of the object in the surface-mesh received from the 3D surface-mesh generator 122, 123. Since the tracking is reduced to the two sets of points or to the two sets of segment regions around those points, the tracking can be performed efficiently in real-time.” Wherein, it is interpreted that a current location of the tip of the pointer (109) is displayed based on a mesh indicating the relative positon (i.e. first configuration) associated with an object/pointer (i.e. an object moving relative to the body) and a second mesh indicating the relative position (i.e. second configuration) associated with a portion of a human body.]
But the combination is not generally concerned with determining a closest toolpath location based on the current fabrication location and the toolpath, generating a circle that encompasses both the closest toolpath location and the current fabrication location nor generating image data that depicts the circle
However, Bettenga discloses:
determining a closest toolpath location based on the current fabrication location and the toolpath; [[Bettenga, FIG. 6 & Para. 139] “The control unit 50 can also display, for example, indications of differences between the alignment of the instrument 30 and the trajectory of the impaction axis 14. For example, the control unit 50 displays information indicating a translational offset and angular deviation of the instrument 30 from the axis 14.” Wherein, it is interpreted that a user can determine a closest (i.e. reference axis) location. Wherein, it is interpreted that the user can visually determine a closest (i.e. reference axis location 14) based on the current working fabrication location (81) and the reference axis (80) illustrated in FIG. 6.] 
generating a circle that encompasses both the closest toolpath location and the current fabrication location; [[Bettenga, FIG. 6 & Para. 139] “The control unit 50 can display a marker 80, such as a circle, that represents alignment along the axis 14, and a second marker 81 or circle indicating the position of the instrument 30. The position at which the two markers 80, 81 coincide can correspond to alignment of the instrument 30 along the axis 14.” Wherein, it is interpreted that where the two markers coincide is a circle that encompasses both the closest (i.e. reference coordinate) location and the current (i.e. tool/instrument) location.] and
 generating image data that depicts the circle. [[Bettenga, FIG. 6 & Para. 139] “The control unit 50 can display a marker[s], such as a circle.”]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Bettenga’s principles of generating a circle that encompasses both a closest reference point and a current working location into the system for creating wearable objects and visual guidance as taught by the combination of Rubino, Pettersson, and Thoranaghatte. This would result in a system that is configured to create wearable objects by using a control unit that displays indications of acceptable or unacceptable positioning between a toolpath and a tool such that misalignment, between a target and actual location, can be easily noticed and corrected. [Bettenga, Para. 138] 

Regarding claim 12, it is dependent on claim 9 and is directed to a non-transitory readable medium to implement the method of steps set forth in claim 4.  Rubino, Pettersson, and Thoranaghatte teach the elements of claim 9 and Rubino, Pettersson, Thoranaghatte, and Bettenga teach the claimed method in claim 4.  Therefore, Rubino, Pettersson, Thoranaghatte, and Bettenga teach the non-transitory readable medium, to implement the method of steps, in claim 12.

Claims 5 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rubino in view of Pettersson in view of Thoranaghatte in further view of Gildenberg US PG Publication 20080247637 (hereinafter Gildenberg):

In regards to claim 5, the combination of Rubino, Pettersson, and Thoranaghatte disclose the limitations of claim 1 as outlined above: 
Rubino also teaches generating the design of the wearable object based on a plurality of input coordinates that includes the first input coordinates. [[Rubino, FIG. 24 & Para. 76] “The system 10 is configured to permit scanning the image into the system 10, saving the image as a tattoo design, and having it added to the Customers Profile 35. In addition, the tattoo design may be added to the Tattoo Design Database 39.” Wherein, it is interpreted that the design of the wearable object is generated (i.e. added to a database) based on a plurality of input coordinates (i.e. 2D coordinates of the design) that includes the first input coordinates (i.e. coordinates to form the tattoo image on the body)] 
 	Pettersson teaches the portion of determining that the nozzle is operating in an input mode; (Par. 0036: The spattering device comprises a nozzle control mechanism to control characteristics of the expelling of the nozzle means, in particular expelling‐direction, ‐ speed, ‐divergence, ‐spreading, ‐shape and/or ‐material rate, pulse timing, pulse duration and pulse repetition. For providing the spattering material to be ejected, the spattering device comprises a spattering material supply which can be linked to an internal or external material tank. A storage comprises desired spattering data, which can be embodied as a fixed installed memory means, as a slot for receiving a memory card, USB‐Stick or the like as well as wired or wireless network storage. The desired spattering data is predefined and comprised in a digital image or CAD‐model
memorized on the storage.”) 
a third configuration associated with the nozzle (Par. 0202:  “FIG. 11, shows another similar setup of the graphical application system according to the invention. In comparison to the previous figure, the spattering device 9 comprises a body 40 with a therein movable nozzle means. As the position of the nozzle within the spattering device 9 is known by its positioning unit, the spatial referencing system only has to establish a position and orientation of the spattering device 9 relative to the target 3, according to the visual reference marks 33A, 33B at the body of the spattering device 9. The spattering device 9 itself can be temporarily attached to the target 3, for example by suction cups, belts, clamps, screws, etc. If the spatterable range of spattering device 9 (given by its positioning system) is spattered, the whole spattering device 9 is detached, relocated at the target surface 3 and attached again. According to the new position and orientation of the spattering device 9, determined by the spatial referencing unit, the spattering can be continued. A desired spattering data being larger than the spattering device's range can thereby be applied to the target surface 3 in multiple tiles which are accurately positioned and oriented with respect to each other and to the target surface 3. In an optional embodiment, the visual features 33A, 33B can also be attached directly to the movable nozzle means and its spatial position and orientation relative to the target is directly determined by the visual spatial referencing unit with the cameras 31.” See also Par. 0199 and 0200.)  
But the combination is not generally concerned with at a first time, computing first input coordinates based on a third configuration and a fourth configuration associated with the portion of the human body. 
However, Gildenberg discloses:
at a first time, computing first input coordinates based on a third configuration…and a fourth configuration associated with the portion of the human body; [[Gildenberg, FIG. 1, Para. 25 & Para. 29] “A magnified image of the body surface 110 with a tattoo image can be seen on the monitor 115. The optimal plan of tattooing can be determined by the computer; for example, tattooing the outline. The robotic system 100 preferably includes a user interface that allows a system operator to input various instructions relating to one or more of a location, orientation, depth, type, size, color, shading, or configuration of the tattoo to be placed on a body surface using the robotic system 100, or the tattoo may be designed, revised, or edited by use of the user interface.” Wherein, it is interpreted that the computer computes (i.e. first input) coordinates to form the tattoo image on the body based on a designed image (i.e. third configuration) and the location of the tattoo on the portion of the human body (i.e. fourth configuration)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Gildenberg’s principles related to placement and orientation of the wearable object on the human body into the system for creating wearable objects and visual guidance as taught by the combination of Rubino, Pettersson and Thoranaghatte. This would result in a system that is configured to create 3D objects and would allow a wearable tattoo artist to simulate, on screen, a location and orientation of how the tattoo is placed on the body and allow edits to take place, via a user interface, prior to the tattoo application. This would result in a greater degree of accuracy of the applied tattoo and a greater customer satisfaction with the end product [Gildenberg, Para. 25] 

Regarding claim 13, it is dependent on claim 9 and is directed to a non-transitory readable medium to implement the method of steps set forth in claim 5.  Rubino, Pettersson, and Thoranaghatte teach the elements of claim 9 and Rubino, Pettersson, Thoranaghatte, and Gildenberg teach the claimed method in claim 5.  Therefore, Rubino, Pettersson, Thoranaghatte, and Gildenberg teach the non-transitory readable medium, to implement the method of steps, in claim 13.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rubino in view of Pettersson in view of Thoranaghatte further in view of Kondo et al. US Patent No.  6,424,877 (hereinafter Kondo):

In regards to claim 6, the combination of Rubino, Pettersson, and Thoranaghatte disclose the limitations of claim 1 as outlined above: 
While the combination further discloses:
a design of the wearable object [[Rubino, Para. 52] “A "tattoo design" 37 may refer to any graphics, symbols, logos, text, images, illustrations, or other designs that a customer 16 desires as a tattoo. The Tattoo Design Module 25 preferably includes all tattoo graphics, symbols, logos, text, images, illustrations, or other design files for use by the system 10.”]
But the combination is not generally concerned with determining that a plurality of input coordinates specify an input shape that approximately matches a predefined shape nor generating the design of an object based on the predefined shape and the plurality of input coordinates.
However, Kondo discloses:
determining that a plurality of input coordinates specify an input shape that approximately matches a predefined shape; [[Kondo, FIG. 25 & Col. 11; lines 45-55] “Patterns are recognized for each part of the form data (coordinate data), and they are compared to search a matched or similar pattern by referring the pattern database for each part.” Wherein, it is interpreted that it is determined that a part (i.e. with coordinates in space and a shape) approximately matches a predefined shape (i.e. located in a pattern database)] and 
generating the design of the…object based on the predefined shape and the plurality of input coordinates. [[Kondo, FIG. 2, FIG. 25, Col. 9; lines 42-62 & Col. 11; lines 45-55] “The work data [is] specified for each pattern.  The work data are sent to the working section 70, where three-dimensional working is performed to produce a three-dimensional model.” Wherein, it is interpreted that the design of an object (i.e. model) is produced based on the predefined shape (i.e. selected from the pattern database) and the plurality of input coordinates (i.e. used in selecting the pattern from the database)]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Kondo’s pattern matching principles into the system for creating wearable objects and visual guidance as taught by the combination of Rubino, Pettersson, and Thoranaghatte. This would result in a system that is configured to create wearable objects in a shortened amount of time; thereby improving productivity [Kondo, Col. 11; lines 45-55] 

Claims 7- 8 and 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rubino in view of Pettersson in view of Thoranaghatte further in view of Sharma et al. US PG Publication 20140088750 (hereinafter Sharma):

       In regards to claim 7, the combination of Rubino, Pettersson and Thoranaghatte disclose the limitations of claim 1 as outlined above: 
While the combination further discloses:
a 2D model of a wearable object [[Rubino,  FIG. 6 & Para. 57] “FIG. 6 shows a representative screen of the Tattoo Design Module 25 where a customer 16 has selected a tattoo design (in this case, a rose).” Examiner’s Note – Pettersson teaches the 3D aspect of the claimed invention.]
computing the toolpath based on the design geometry. [[Rubino, FIG. 9 & Para. 60] “The present invention is the automated and/or semi-automated creation of a stencil 43 based on a customer's tattoo design and/or text selection. The system of the present invention can be configured to generate a tattoo stencil 43 for use by a tattoo artist. The software 11 of the Tattoo Stencil Creation Module 26 of the present invention is configured to detect and/or plot the outline and shading elements of a given tattoo design in order to create a usable tattoo stencil 43.” Wherein, it is interpreted that a toolpath (i.e. a traced two dimensional image) is computed based on a design geometry (i.e. a customer’s design image).]
But the combination is not generally concerned with performing one or more read operations on a three-dimensional (3D) model of an object to generate a design geometry.
However, Sharma discloses:
further comprising performing one or more read operations on a three-dimensional (3D) model of the…object to generate a design geometry [[Sharma, Para. 84-85] “One or more computer programs, which may be stored in the database 112 of the computers 102, 104, may be utilized to assign one or more unique user codes to 3D models. One or more computer programs may be utilized by at least one of the computers 102, 104 to match or correlate the unique user codes of the 3D models to the unique article codes of the original article to create, generate and/or produce the customized article.” Wherein, it is interpreted that a read operation is performed (i.e. a unique code of a 3D model is read and a correlation is done) on a 3D model of an article to generate a design geometry (i.e. create a customized article geometry).]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Sharma’s 3D modeling principles into the system for creating wearable objects and visual guidance as taught by the combination of Rubino, Pettersson, and Thoranaghatte. This would result in a system that is configured to create customizable, wearable, souvenir objects so to provide an inexpensive flexible system that meets numerous user’s needs; thereby increasing profitability for a business utilizing the system. [Sharma, Para. 3] 

In regards to claim 8, the combination of Rubino, Pettersson, and Thoranaghatte disclose the limitations of claim 1 as outlined above: 
While the combination further discloses:
a wearable object is established/ generated based on the toolpath [[Rubino, FIG. 9 & Para. 60] “FIG. 9 is a representative screen or portion of a screen of the present system 10, showing a selected and user-selected/customized tattoo design 37 including text on the left portion of the screen, and a stencil 43 created by the system 10 based on the user selected/customized tattoo design and text shown on the right portion of the screen.” Wherein, it is interpreted that a wearable object display (FIG. 9) is established (i.e. displayed) based on the toolpath (i.e. shown on the right portion of the screen).]
But the combination is not generally concerned with generating a three-dimensional model of the object nor performing one or more write operations to store the three-dimensional model in a memory.
However, Sharma discloses:
further comprising generating a three-dimensional model of the…object [[Sharma, FIG. 4 & Para. 79] “One or more 2D images of the customer or user may be obtained by, procured by and/or uploaded to, for example, the first computer 102. The one or more 3D generating technologies may be executed by, implemented by and/or utilized by, for example, at one of the computers 102, 104 to convert the one or more 2D images to one or more 3D models.” Wherein, it is interpreted that a three dimensional model of a 2D object is generated.] and performing one or more write operations to store the three-dimensional model in a memory. [[Sharma, FIG. 4 & Para. 79] “3D images may be stored in at least one of the memories of the computers 102, 104 and/or the database 112.” Wherein, it is interpreted that the 3D model is stored in a memory (112).]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use Sharma’s 3D modeling principles into the system for creating wearable objects and visual guidance as taught by the combination of Rubino, Pettersson and Thoranaghatte. This would result in a system that is configured to create customizable, wearable, souvenir objects so to provide an inexpensive flexible system that meets numerous user’s needs; thereby increasing profitability for a business utilizing the system. [Sharma, Para. 3] 


Regarding claims 14 and 15, they are dependent on claim 9 and are directed to a non-transitory readable medium to implement the method of steps set forth in claims 7 and 8, respectively.   Rubino, Pettersson, and Thoranaghatte teach the elements of claim 9 and Rubino, Pettersson, Thoranaghatte, and Sharma teach the claimed method in claims 7 and 8.  Therefore, Rubino, Pettersson, Thoranaghatte, and Sharma teach the non-transitory readable medium, to implement the method of steps, in claims 14 and 15.

Response to Arguments

Applicant’s arguments with respect to all claims have been considered and a new reference was found that teaches the aspect of the amended portion.  Examiner agrees with applicant’s argument that “claim 1, Rubino would have to disclose that the tattoo comprises a three-dimensional wearable object. Importantly, Rubino contains no such teaching. As is well-understood, a tattoo is two dimensional and is imprinted on a person's skin. A tattoo is not three-dimensional and is not a three-dimensional wearable object. Also, Rubino does not teach or suggest the idea of computing a stencil (toolpath) based on the design of a three-dimensional wearable object. Rubino is entirely silent in this regard.” However, given the amendment Pettersson was found and teaches an optical guidance device and method where LED’s or by symbols on a screen provide a user to guide a spattering device that creates a 3D object on a target device.  Even though Pettersson does not teach this method that creates a wearable object, this aspect is taught by the previous reference of Rubino in the form of a tattoo. Pettersson was found in response to the amended portion of computing a toolpath on a design of a three-dimensional object.  Paragraphs 0135 and 0136, as cited, teach spattering in 3D that can build up a three dimensional spattering which can be repeated forming layers resulting in a 3D object build up on a target surface.  Pettersson is easily combinable with Rubino as both references are from the same field of endeavor of creating an object by using a guidance or stencil means to create either a 2D or 3D object on another surface.  Pettersson was necessitated by amendment and therefore this action is made final. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116